Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 7/11/2022. 
Claims 1-20 are allowed. 

Allowable Subject Matter
Claims 1-20 are allowed. 

				 Prior Art of Record
            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chen et al US Patent 10,778,758
Noisher et al US Patent 10,911,949 
Casamassima et al US Patent 10,766,458
Kristinsson et al US Patent 10,562,495 
Golsh et al US Patent 10,328,898 



REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds claims dated 7/11/2022 are persuasive for reason of allowance.  
The search for amended claim(s) does not explicitly disclose, in light of other features recited in independent claims 1, 10 and 16 as follows :
ROA – where none of the prior art reference’s or combination of do not teach – where in domain of vehicle access authentication / verification based on comparing of RF radio frequency comparison of first RF background and second RF background with measuring variability of spectral power of frequency bands with located vehicle and distance metrics as further as described in amended claims 7/11/2022.
Claims ‘ .. comparing a first radio frequency (RF) background observed at a vehicle-located RF receiver that is part of a vehicle-located circuit secured to a vehicle, with a second RF background observed for a wireless-communications vehicle-access circuit that includes another RF receiver,
	wherein the first RF background and second RF background indicate characteristics associated with variability of spectral power of a number of frequency bands observed at the vehicle-located RF receiver and the wireless-communications vehicle-access circuit respectively, and in response, producing a distance metric indicative of a degree of similarity between the first RF background and the second RF background; and
	communicating data between the vehicle-located circuit and the wireless-communications vehicle-access circuit and granting access to the vehicle, via the wireless-communications vehicle-access circuit, in response to the metric satisfying a threshold.’ with additional detailed steps in claim(s) as described in independent claim(s) on 7/11/2022. 
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).
Dependent claims depend on allowed independent claims, therefore they are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431